Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-2, 4-10, and 12-22 were previously pending and were rejected in the previous office action. Claim(s) 1, 9, and 17 have been amended. Claim(s) 3 and 11 have been cancelled. Claim(s) 2, 4-8, 10, 12-16, and 18-22 were left as originally/previously presented. Claim(s) 1-2, 4-10, and 12-22 have been examined and are still pending. 

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant's arguments filed April 21, 2021, have been fully considered but they are not persuasive. 
	First, Applicant argues on page 12, that Sugimoto (WO 2014/116147) doesn’t teach “sending a first notification from the toll collection server to the mobile computing device to indicate the mobile computing device is within the geofence of the at least one toll location,” because Sugimoto merely reflects the geographic location of a toll road itself and not an actual toll location and that the notification doesn’t indicate the computing device is within the geofence area of the toll location. Examiner, respectfully, disagrees. As an initial matter, the ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). In this case, applicant has provided that the ‘toll location,’ can consist of either a physical toll booth or toll virtual toll location, see applicant’s specification paragraph 0057. These virtual toll locations can consist of a virtual boundary (i.e., geofence), see applicant’s specification 0069. Sugimoto teaches that a vehicle detector within a toll road is placed to detect the presence of the vehicle within a given geographical area of the road (i.e., virtual toll location), see paragraph 0022. Sugimoto, further, teaches that the system will then broadcast a message at a frequency to a geographical area that is close the toll roads beginning point, which, will be received by the mobile terminal of the vehicle that will be received once the vehicle enters that geographical area (i.e., notification that the computing device is within the geofence), see paragraph(s) 0023 and 0024, thus Sugimoto teaches a toll location that can be virtual, which, a server will send a message to a computing device notifying the vehicle that it is within a geographical area of the toll road area. Therefore, applicant’s arguments are not persuasive. 

Secondly, Applicant argues on page 12-13, that one would not have combined an excessive number of references. Examiner, respectfully, disagrees. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Third, Applicant argues on page 13, that the obviousness rejection is based on improper hindsight reasoning. Examiner, respectfully, disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 7-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20140025444) and in view of Simanek et al. (US 2013/0006725) and further in view of McNamara et al. (US 8,634,804) and further in view of Natucci JR., et al., (US 2014/0370909) and further in view of Robinson et al. (US 20070285280) and further in view of Sugimoto (WO 2014/116147).
Regarding Claim 1, Willis, teaches a computer system for processing the electronic payment of tolls, the computer system comprising:
A processor configured to execute computer-executable instructions. (Paragraph 0080)(Willis teaches a processor is configured to perform various functions)
A memory storing computer-executable instructions configured to. (Paragraph 0080)(Willis teaches a memory used to store one or more instructions) 
Store, on a toll collection server, an accounting record for a mobile user account that is associated with a mobile user and a mobile computing device (Paragraph 0038 and 0054)(Willis teaches that the toll database server may store user information into a database. Paragraph 0038 shows that the user information that can be stored in the toll database server includes user information associated with the user and the users mobile computing device) 
Store, on the toll collection server, a database having a plurality of toll locations, 
At least one toll that is incurred by the mobile user when the mobile computing device passes at least one toll location of the plurality of toll locations. (Paragraph 0041 and 0063)(Willis teaches the toll database server may receive a start toll coordinate (i.e., the first toll plaza that the user passes) and store it in the database’s memory. Examiner, notes, that the start toll coordinate is one of many locations that the user may pass)



Receive an electronic communication containing a second notification that the mobile computing device has exited 
Modify the accounting record 


With respect to the following limitation(s): while Willis teaches that toll coordinates can be stored on a toll database server. These toll coordinates are used to determine when a user has entered and passed a toll location, which the toll location coordinates are based on the toll database server receiving GPS signals from the mobile device as the device enters and exits the toll locations. Willis, further, teaches that the database can receive communication when the user’s mobile device has exited a toll location and then deduct an amount from the user account for the toll charge. However, Willis, doesn’t explicitly disclose that the mobile device has a battery that is able to detect the frequency of checking the GPS location, which, will increase when the user enters the geofence location and then decrease upon the user exiting the geofence toll location. Willis, further, doesn’t explicitly teach that the user will receive a first notification upon entering a toll geofence and then the user providing communication that the user has exited a geofence location. Willis, also, doesn’t explicitly teach modifying the account record of the user on the toll server reflecting the deduction of the amount of the toll and then sending a payment to the toll server in the amount associated with the toll location, which, the toll collection server and the toll authority server are coupled together.   
But, Simanek et al. in the analogous art of tolling technology, teaches a battery connected to the processor. (Paragraph 0087)(Fig. 10B, 1002 and 1020)(Simanek et al. teaches a mobile processing device that is used to provide a tolling system with GPS 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of Willis, by incorporating the teachings of connecting a battery to a mobile device of Simanek et al., since the claimed invention is merely combining prior elements according to known methods to yield predictable results. Furthermore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mobile device of Willis, by incorporating the teachings of connecting a battery to a mobile device of Simanek et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order help provide power to the appropriate components of the mobile processing device. (Simanek et al.: Paragraph 0087)
With respect to the above limitation: while Simanek et al. teaches a mobile device with a battery in order to help provide toll location information. However, Willis and Simanek et al., do not explicitly teach that a database stores geo-fence location information that is associated with toll location information. Willis and Simanek et al., also, do not explicitly teach detecting the frequency of checking the GPS location will increase when the user enters the geofence location and then decrease upon the user exiting the geofence toll location by receiving communication that the user has exited a geofence location and then modifying the account record of the user on the toll server reflecting the deduction of the amount of the toll. Willis and Simanek et al., further, do 
But, McNamara et al. in the analogous art of a geo-fence database that contains a plurality of geo-fence data, teaches 
store on a database respective geofences associated with the plurality of toll locations. (Abstract); (Column 1, Lines 63-67); (Column 2, Lines 1-4); (Column 7, Lines 24-26); and (Claim 4)(McNamara et al. teaches a toll database that stores toll geo-fence data. The toll geo-fence data is also associated with global toll geo-fences) 
receiving a second notification that the device has exited the geofence.  (Column 4, Lines 5-17)(McNamara et al. teaches that a mobile communication device can respond, via sending a notification, after leaving an area bounded by a geo-fence)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify a toll database used to store toll information and a user communicating with a toll server upon exiting the toll geofence of Willis and the tolling system of Simanek et al., by incorporating the teachings of a toll database that stores toll geofence data, which, allows a mobile device to then send notification information after leaving a toll geofence of McNamara et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 
With respect to the above limitation: while McNamara et al. teaches that the geofences are associated with toll locations and receiving a notification that the mobile device has left the geofence area. However, Willis, Simanek et al., and Mcnamara et al. do not explicitly teach detecting the frequency of checking the GPS location will increase when the user enters the geofence location and then decrease upon the user exiting the geofence toll location by receiving communication that the user has exited a geofence location and then modifying the account record of the user on the toll server reflecting the deduction of the amount of the toll. Willis, Simanek et al., and Mcnamara et al., further, do not explicitly teach a user’s mobile device receiving a first notification while within the geofence and then sending a payment to the toll server in the amount associated with the toll location, which, the toll collection server and the toll authority server are coupled together.
But, Natucci, JR. et al. in the analogous art of determining if a computing device is located within a geofence by GPS techniques to reduce power consumption of the computing device, teaches
Increase a frequency of GPS position measurements when the mobile computing device has entered the respective geofence of the at least one toll location. (Paragraph(s) 0061, 0071, and 0077)(Natucci, JR. et al. teaches geo-fence tracking of a mobile device, as taught in paragraph 0061. Natucci, JR. et al., further, teaches that the system will 
Decrease the frequency of the GPS position measurements when the mobile computing device has exited the respective geofence of the at least one toll location to reduce use of the battery. (Paragraph(s) 0070-0071 and 0079)(Natucci, JR. et al. teaches that the process of determining the location of a mobile device can be implemented by either a mobile device or a server, as taught in paragraph 0019.  Natucci, JR. et al., further, teaches that the location of the mobile device, can be determined based one or more geo-fence locations for a mobile device 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system of Willis, the tolling system of Simanek et al., and the tolling system of McNamara et al., by incorporating the teachings of increasing the GPS determination upon the mobile device entering a tolling geofence and then decreasing the GPS determination upon the mobile device exiting the tolling geofence of Natucci, JR. et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help result in significant power usage in a mobile device by rising battery life and improving user experience. (Natucci, JR. et al.: Paragraph 0001)
	With respect to the above limitation(s): while Natucci, JR. et al., teaches that user mobile device will frequently check the location of the user while the user is entering the geo-fence location. And the mobile device location will not be checked as frequent when the user exits the geo-fence location to reserve battery power. However, Willis, Simanek 
But, Robinson et al. in the analogous art of toll services, teaches
Modify the accounting record on the toll collection server to deduct the amount of the toll from the mobile user account. (Paragraph 0028 and 0029); (Fig. 4(430)) (Robinson et al. teaches that a user’s subscription account will be stored with the toll service provider/entity (i.e., a toll collection server). Robinson et al., further, teaches that the toll charge can be charged to the customer’s account) 
Couple the toll collection server to a toll authority server. (Paragraph 0028)(Robinson et al. teaches that the toll service provider (i.e., toll collection server) and a toll authority server are communicably coupled to another via wireless and wired connection)
Send an electronic payment to the toll authority server in an amount that is associated with the toll for the at least one toll location. (Paragraph 0029)(Robinson et al. teaches that an electronic payment for toll charges will be sent to the toll authority server for the toll service based 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system of Willis, the tolling system of Simanek et al., and the tolling system of McNamara et al., and increasing the GPS determination upon the mobile device entering a tolling geofence and then decreasing the GPS determination upon the mobile device exiting the tolling geofence of Natucci, JR. et al., by incorporating the teachings of sending a payment for a toll and charging an user’s account in which a toll authority and toll service provider are coupled to together of Robinson et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide a seamless experience for a user. (Robinson et al.: Paragraph 0004)
	With respect to the above limitation(s): while Robinson et al. teaches that user mobile device GPS determination will increase upon the mobile device entering the tolling geofence and then the GPS determination decreasing upon the mobile device exiting the geofence. However, Willis, Simanek et al., McNamara et al., and Natucci, JR. et al., do not explicitly teach a mobile device receiving a notification upon entering a tolling geofence to indicate the mobile device is within the geofence.
	But, Sugimoto in the analogous art of tolling, teaches send a first notification from the toll collection server to the mobile computing device to indicate the mobile computing device is within the geofence of the at least one toll location. 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system of Willis, the tolling system of Simanek et al., the tolling system of McNamara et al., increasing the GPS determination upon the mobile device entering a tolling geofence and then decreasing the GPS determination upon the mobile device exiting the tolling geofence of Natucci, JR. et al., and sending a payment for a toll and charging an user’s account in which a toll authority and toll service provider are coupled to together of Robinson et al., by incorporating the teachings of a system determining when a vehicle enters a tolling geographical area and then broadcasting a message to the user mobile device of 

Regarding Claim 2, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 1 and wherein the mobile computing device is selected from the group consisting of a handheld device and a navigation device. (Paragraph 0027 and 0031) (Willis teaches a mobile device can consist of a wireless phone, a PDA, a smart phone, and/or a tablet. Furthermore, the mobile devices can include a GPS receiver (i.e.., navigation device) to determine GPS location)

Regarding Claim 4, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 1 and wherein the toll authority server sends the electronic communication to the toll collection server and the electronic communication includes a list of toll evaders. (Paragraph 0071); and (Fig. 7(746 e.g., violator list))(Willis teaches the toll authority server can send an electronic communication to the toll database server (i.e., toll collection server) that includes a list of toll violator's (i.e., toll evaders))

Regarding Claim 5, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 1 and wherein the memory further stores computer-executable instructions configured to:
Send a notification from the toll collection server to the mobile computing device to indicate that the mobile user has incurred a toll. (Paragraph 0076)(Willis teaches that the toll database server can determine a toll charge based on the users mobile device has incurred a toll charge and then send the toll charge to the mobile application of the user for payment, which, is located on the users mobile computing device)
Request that the mobile user confirm that it intends to pay the toll. (Paragraph 0064 and 0111); and (Fig. 11O, 1123)(Willis the toll database server can communicate the toll charge to the mobile device and display the toll charge to the user. The user will then be prompted to enter in their payment information for the toll charge, if they have not already pre-registered for the auto-payment feature. Furthermore, Willis teaches that a user can also confirm that he intends to pay by selecting a “pay now,” button)

Regarding Claim 7, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 5 and wherein the memory further stores computer-executable instructions.
However, Willis/Simanek et al./McNamara et al./Natucci JR., et al., doesn’t explicitly teach 
wait for the mobile user to respond before sending the electronic payment to the toll authority server.
Send the electronic payment to the toll authority server immediately after the mobile user responds.
	But Robinson et al. teaches 
wait for the mobile user to respond before sending the electronic payment to the toll authority server. (Paragraph 0030)(Robinson et al. teaches that a customer can respond to a confirmation with their vehicle information for matching purposes if needed. The server will then wait for the user confirmation before sending the electronic payment to the toll authority server)
Send the electronic payment to the toll authority server immediately after the mobile user responds. (Paragraph 0030)(Robinson teaches that once the customer sends the confirmation for using the toll road then the toll service entity will send the vehicle information, toll information, and payment information to the toll authority for payment)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system of Willis, the tolling system of Simanek et al., and the tolling system of McNamara et al., and increasing the GPS determination upon the mobile device entering a tolling geofence and then decreasing the GPS determination upon the mobile device exiting the tolling geofence of Natucci, JR. et al., by incorporating the teachings of responding to tolling confirmation, which, will then be sent to a tolling authority of Robinson et al., since the 

Regarding Claim 8, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 1 and wherein the memory further stores computer-executable instructions configured to: store, in the memory of the toll collection server, a plurality of virtual tollbooths with each virtual tollbooth corresponding to a toll collection location in the toll collection server database. (Paragraph 0020 and 0033)(Willis teaches the toll database server can store in its memory a plurality of tollbooths that correspond to toll booth locations. Which each toll booth RF radio device can be installed on toll lanes, toll roads, and/or a toll plaza. Toll booths can be a part of a plaza or road, which, the radio devices are then able to identify a plurality of toll booths that are associated with each)

Regarding Claim 9, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches a computer-implemented method for processing the electronic payment of tolls, comprising executing on a processor the steps of:
Storing, in the memory, of a toll collection server, an accounting record for a mobile user account that is associated with a mobile user. (See, relevant rejection of Claim 1(b) and (c)
A mobile computing device including a battery. (See, relevant rejection of Claim 1(g))
Storing, in the memory of the toll collection server, a database having a plurality of toll locations, respective geofences associated with the plurality of toll locations, and at least one toll that is incurred by the mobile user when the mobile computing device passes at least one toll location of the plurality of toll locations. (See, relevant rejection of Claim 1(d) and (e)) 
Increasing a frequency of GPS position measurements when the mobile computing device has entered the respective geofence of the at least one toll location. (See, relevant rejection of Claim 1(f))
Decreasing the frequency of the GPS position measurements when the mobile computing device has exited the respective geofence of the at least one toll location to reduce use of the mobile computing device battery. (See, relevant rejection of Claim 1(g))  
Sending a first notification from the toll collection server to the mobile computing device to indicate the mobile computing device is within the geofence of the at least one toll location. (See, relevant rejection of Claim 1(h))
Receiving, by the toll collection server, an electronic communication containing a second notification that the mobile computing device has exited the respective geofence of the at least one toll location. (See, relevant rejection of Claim 1 (i))
Modifying the accounting record on the toll collection server to deduct the amount of the toll from the mobile user account. (See, relevant rejection of Claim 1(j))
Coupling the toll collection server to a toll authority server. (See, relevant rejection of Claim 1(k))
Sending an electronic payment to the toll authority server in an amount that is associated with the toll for the at least one toll location. (See, relevant rejection of Claim 1(l)) 

Regarding Claim 10, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 9 and wherein the mobile computing device is selected from the group consisting of a handheld computer and a navigation device. (See, relevant rejection(s) above Claim(s) 2 and 9)

Regarding Claim 12, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 9 and wherein the toll authority server sends the electronic communication to the toll collection server and the electronic communication includes a list of toll evaders. (See, relevant rejection(s) above of Claim(s) 4 and 9)

Regarding Claim 13, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 9
Sending a notification from the toll collection server to the mobile computing device to indicate that the mobile user has incurred a toll. (See, relevant rejection(s) above of Claim(s) 5(a) and 9)
Requesting that the mobile user confirm that it intends to pay the toll. (See, relevant rejection(s) above of Claim(s) 5(b) and 9)

Regarding Claim 14, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 13 and waiting a predetermined time period for the mobile computing device user to respond before sending the electronic payment to the toll authority server. (See, relevant rejection(s) of Claim(s) 6 and 9)

	Regarding Claim 15, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 13 and
Waiting for the mobile device user to respond before sending the electronic payment to the toll authority server. (See, relevant rejection(s) of Claim(s) 7 and 13)
Sending the electronic payment to the toll authority server immediately after the mobile user responds. (See, relevant rejection(s) of Claim(s) 7 and 13)

Regarding Claim 16, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches all the limitations as applied to Claim 9 and Claim(s) 8 and 9)

Regarding Claim 17, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto, teaches a system for collecting electronic tolls comprising:
A mobile computing device including a battery. (See, relevant rejection of Claim 1(g))
A toll collection server connected to the mobile computing device. (Paragraph 0025)(Willis teaches that the toll database server (i.e., toll collection server) are communicably coupled together)
Wherein the toll collection server stores an accounting record for a mobile user account that is associated with a mobile user and the mobile computing device. (See, relevant rejection of Claim 1(c))
A database having a plurality of toll locations, respective geofences associated with the plurality of toll locations, and at least one toll that is incurred by the mobile user when the mobile computing device passes at least one toll location of the plurality of toll locations. (See, relevant rejection above of Claim 1(d) and (e))
Wherein the toll collection server has the ability to:
Increase a frequency of GPS position measurements when the mobile computing device has entered the respective geofence of the at least one toll location. (See, relevant rejection of Claim 1(f)
Decrease the frequency of the GPS position measurements when the mobile computing device has exited the respective geofence of the at least one toll location to reduce use of the mobile computing device battery. (See, relevant rejection of Claim 1(g))
Send a first notification to the mobile computing device to indicate the mobile computing device is within the geofence of the at least one toll location. (See, relevant rejection of Claim 1(h))
Send, to the mobile computing device, an electronic communication containing a second notification that the mobile computing device has exited the respective geofence of the at least one toll location. (See, relevant rejection of Claim 1(i))
Modify the accounting record on the toll collection server to deduct the amount of the toll from the mobile user account. (See, relevant rejection of Claim 1(j))
Send an electronic payment to the toll authority server in an amount that is associated with the toll for the at least one toll location. (See, relevant rejection of Claim 1(l))

Regarding Claim 18, Willis/Simanek et al./McNamara et al./Natucci JR, et al.,/Robinson et al./Sugimoto, teaches all the limitations of Claim 17 and wherein the electronic communication includes a list of toll evaders. (See, relevant rejection(s) above of Claim(s) 4 and 17)

Regarding Claim 19, Willis/Simanek et al./McNamara et al./Natucci JR, et al.,/Robinson et al./Sugimoto, teaches all the limitations of Claim 17 and wherein the mobile computing device includes a software application (Paragraph 0093) that has the ability to 
Receive a notification from the toll collection server that indicates that the mobile user has incurred a toll. (See, relevant rejection(s) of Claim(s) 5(a) and 17)
Request that the mobile user confirm that it intends to pay the toll. (See, relevant rejection(s) of Claim(s) 5(b) and 17)

Claim 6 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20140025444) and in view of Simanek et al. (US 2013/0006725) and McNamara et al. (US 8,634,804) and Natucci JR., et al., (US 2014/0370909) and Robinson et al. (US 20070285280) and Sugimoto (WO 2014/116147) and in further view of Weichert et al. (US 7,003,493).
Regarding Claim 6, Willis, teaches all the limitations as applied to Claim 5 and wherein the memory further stores computer-executable instructions 
With respect to the above limitation: while Willis teaches a memory for storing computer executable instructions. However, Willis/Simanek et al./McNamara et al./Natucci JR., et al., doesn’t explicitly teach wait a predetermined time period for the mobile user to respond before sending the electronic payment to the toll authority server.
But, Robinson teaches sending the electronic payment to the toll authority server. (Paragraph 0030)(Robinson et al. teaches that a customer can respond to a confirmation with their vehicle information for matching purposes if needed. The server will then wait for the user confirmation before sending the electronic payment to the toll authority server)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system of Willis, the tolling system of Simanek et al., and the tolling system of McNamara et al., and increasing the GPS determination upon the mobile device entering a tolling geofence and then decreasing the GPS determination upon the mobile device exiting the tolling geofence of Natucci, JR. et al., by incorporating the teachings of sending a payment for a toll and charging an user’s account in which a toll authority and toll service provider are coupled to together of Robinson et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help to identify if a customer is within a coverage toll area. (Robinson: Paragraph 0018)
With respect to the above limitation: while Robinson teaches that a customer can respond to paying for the toll service, via an electronic payment. However, Willis, Simanek et al., McNamara et al., Natucci, JR. et al., Robinson et al., and Sugimoto, do 
But Weichert et al. in the analogous art of transferring funds, teaches wait a predetermined time period for the mobile user to respond before sending the electronic payment. (Column 9, Lines 49-64) (Weichert et al. teaches that that before transferring funds into an account, the system will give a user until midnight (i.e., predetermined time period) to modify the account for receiving funds. If the user doesn’t make a modification to that account then the system will send the payment to the user’s account) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system of Willis, the tolling system of Simanek et al., the tolling system of McNamara et al., increasing the GPS determination upon the mobile device entering a tolling geofence and then decreasing the GPS determination upon the mobile device exiting the tolling geofence of Natucci, JR. et al., sending a payment for a toll and charging an user’s account in which a toll authority and toll service provider are coupled to together of Robinson et al. and determining when a vehicle enters a tolling geographical area and then broadcasting a message to the user mobile device of Sugimoto, by incorporating the teachings of transferring funds to a user account after a certain amount of time has expired of Weichert et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to 

Regarding Claim 20, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al./Sugimoto/Weichert et al., teaches all the limitations as applied to Claim 19 and wherein the toll collection server has the ability to wait for the mobile user to respond before sending the electronic payment to the toll authority server. (See, relevant rejection(s) above of Claim(s) 6 and 19)

Claim(s) 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20140025444) and in view of Simanek et al. (US 2013/0006725) and McNamara et al. (US 8,634,804) and Natucci JR., et al., (US 2014/0370909) and Robinson et al. (US 20070285280) and Sugimoto (WO 2014/116147) and in further view of Varoglu et al. (US 2014/0171013).
Regarding Claim 21, Willis, teaches all the limitations as applied to Claim 9.
However, Willis/Simanek et al./McNamara et al./Natucci JR., et al./Robinson et al., doesn’t explicitly teach determining a direction of travel of the mobile computing device based on an entry point at the respective geofence and an exit point at the respective geofence.
But, Sugimoto in the analogous art of tolling, teaches determining a direction of travel of the mobile computing device. (Paragraph 0055)(Sugimoto teaches that a tolling server is able to determine the travel direction and speed of the mobile terminal through sending broadcast messages to the mobile device) 

With respect to the above limitation: while Sugimoto teaches that a toll server is able to determine the direction of travel of a mobile device. However, Willis, Simanek et al., McNamara et al., Natucci, JR. et al., Robinson et al., and Sugimoto, do not explicitly teach determining a direction of travel from entry point to an exit point along the toll geofence.
But, Varoglu et al. in the analogous art of monitoring the direction of a mobile device to a destination while entering and exiting various geo-fences, teaches determining a direction of travel of the mobile computing device based on an entry point at the respective geofence and an exit point at the respective geofence.  (Paragraph 0023)(Varoglu et al. teaches monitoring a devices location information as the monitored 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system of Willis, the tolling system of Simanek et al., the tolling system of McNamara et al., increasing the GPS determination upon the mobile device entering a tolling geofence and then decreasing the GPS determination upon the mobile device exiting the tolling geofence of Natucci, JR. et al., sending a payment for a toll and charging an user’s account in which a toll authority and toll service provider are coupled to together of Robinson et al. and a system determining the travel direction of a vehicle via a toll server of Sugimoto, by incorporating the teachings of monitoring a mobile device entry and exit of geofence regions and determining a direction of travel based on the monitored information of Varoglu et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help monitor the travel of an individual. (Varoglu et al.: Paragraph 0007)

Regarding Claim 22, Willis/Simanek et al./McNamara et al./Natucci, JR. et al./Robinson et al./Sugimoto/Varoglu et al., teaches all the limitations as applied to Claim 19 and wherein the toll collection sever is further configured to determine a direction of travel of the mobile computing device based on an entry point at the respective geofence and an exit point at the respective geofence. (See, relevant rejection(s) of Claim(s) 19 and 21)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628